DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the 08/10/2021 Restriction Requirement, a restriction was required between pending claims 1-19. 
In the Applicant’s 02/09/2022 Reply, an election was made without traverse.
Claims 1-19 remain pending.

Information Disclosure Statement
The information disclosure statements submitted 08/27/2019 and 02/09/2022 were properly filed in compliance with 37 CFR 1.97 and considered.

Remarks and Amendments
	Based on a finding of lack of unity of invention, claims 1-19 were restricted between Group I, claims 1-9, drawn to a composition comprising swertia chirata and bidens pilosa extracts, and Group II, claims 10-19, drawn to a method of treating a skin disease/disorder comprising administering a composition comprising swertia chirata and bidens pilosa extracts. The Applicant elected Group I, without traverse. Claims 10-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Rejections
35 U.S.C. 101:  Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6, 8, and 9 are rejected under 35 U.S.C. 101, because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:  Claims 1-4, 6, 8, and 9 recite a composition that includes swertia chirata and bidens pilosa extracts with a pharmaceutically acceptable carrier. This composition constitutes a composition of matter, thus, the claim falls into a statutory category of invention under 35 U.S.C. 101. Next, the claims are analyzed to determine whether they are directed to a judicial exception.
Step 2A1:  Swertia chirata and bidens pilosa extracts represent nature-based products whose substance is produced in nature, requiring the markedly different characteristics analysis to determine if the nature-based products constitute a product of nature exception. MPEP 2106.04(c)(I). The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed in terms of structure, function, and/or other properties, and are evaluated on what is recited in the claim. If the analysis indicates that a nature-based product limitation does not exhibit markedly different characteristics, then that limitation is a product of nature exception. If the analysis indicates that a nature-based product limitation does have markedly different characteristics, then that limitation is not a product of nature exception. MPEP 2106.04(c)(II). The first step in the analysis requires selecting the appropriate counterpart to the claimed nature-based products. Because there is no counterpart mixture in nature, the closest counterparts to the claimed mixture are the individual components of the mixture, i.e., each naturally occurring species by itself. In this case, the plant represents the counterpart to the claimed plant extract. The second step in the analysis requires identifying appropriate characteristics to compare. 
In this case, the chemical constituency making up the swertia chirata and bidens pilosa extracts represents the characteristics most appropriate to compare, specifically, the chemical and physical properties of the compounds making up the extract. The final step in the markedly different characteristics analysis compares the characteristics of the claimed nature-based product to its naturally occurring counterpart in its natural state, in order to determine whether the characteristics of the claimed product are markedly different. The courts have emphasized that to show a marked difference, a characteristic must be changed as compared to nature, and cannot be an inherent or innate characteristic of the naturally occurring counterpart or an incidental change in a characteristic of the naturally occurring counterpart. Myriad, 569 U.S. at 580, 106 USPQ2d at 1974-75. Thus, in order to be markedly different, the Applicant must have caused the claimed product to possess at least one characteristic that is different from that of the counterpart.
In this case, there is no evidence of any change to the naturally occurring chemicals making up the claimed extracts, either through extraction or combination. Rather, the extracted chemicals making up the extracts retain their chemical and physical properties, as well as the corresponding bioactivities, because the extracted chemicals are the same chemicals as those found within the swertia chirata and bidens pilosa plants. Thus, the swertia chirata and bidens pilosa extracts of claims 1-4, 6, 8, and 9 represent judicial exceptions, i.e., nature-based product 
Step 2A2:  This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.
Claims 1-4, 6, 8, and 9 require at least the additional element of a pharmaceutically acceptable carrier. Claim 2 limits the carrier to a fat, siloxane, emollient, emulsifier, alcohol, polyol, polyolether, penetration enhancer, silica, water, or combination thereof. Claim 3 recites the formulation of claim 2 and limits the types of fat. Claim 4 recites the formulation of claim 2 and limits the types of emollient. Claim 6 recites the formulation of claim 2 further comprising a masking agent. Claim 8 recites the formulation of claim 2 and limits the types of emulsifier. Claim 9 recites the formulation of claim 1 in a particular dosage form including cream, serum, foam, gel, lotion, ointment, solution, or paste. None of these additional elements require any application of the claimed composition, as each claim remains drawn to a composition rather than, for example, a method of using that composition (an application of the composition). The claims lack additional elements or features that rely on, use, or apply the judicial exceptions, which is reasonable considering the claims are not drawn to methods of using the claimed swertia chirata and bidens pilosa extracts but instead to compositions comprised of swertia chirata and bidens pilosa extracts (judicial exceptions). Next, the claims are analyzed to determine if the contain additional elements that transform the claim as a whole into significantly more than the recited judicial exception, i.e., whether any additional element or combination of additional elements amount to significantly more than the judicial exception, often referred to as the search for an inventive concept. (MPEP 2106.05).
Step 2B:  Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§ 102, 103, and 112  inquiries for the better established inquiry under § 101 "). As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9).	
	As indicated in Step 2A2, claims 1-4, 6, 8, and 9 require the additional element of a pharmaceutically acceptable carrier. However, carriers are well understood, routine, and conventional in the field of skincare products. For example, the specification describes a composition comprising bidens pilosa extract named Revinage, manufactured by Chemyunion containing bidens pilosa extract, as well as palm oil, cottonseed oil, and linseed oil. ([0025]). Revinage comprises a supercritical CO2 extract of bidens pilosa that contains phytol, palmitic acid, oleic acid, linoleic acid, and linolenic acid. (Quaglio, et al., Doctoral Thesis, “Bidens Pilosa L.: efeitos protetores na inflamacao intestinal,” Universidade Estadual Paulista, 2015 at p. 14). NOW Solutions CoQ10 Antioxidant Serum offers a serum composition for firming skin comprising Revinage in addition to other ingredients. (pp. 1, 5, 6). In addition, the specification describes a composition comprising swertia chirata extract named SWT-7, manufactured by Lucas Meyer Cosmetics. ([0025]). SWT-7 acts as an anti-agent and anti-wrinkle agent, used in lipsticks and anti-aging preparations, and is available in a liposoluble formulation comprising water, isopropyl palmitate, lecithin, and swertia chirata extract. (SWT-7 L:  Technical Data Sheet, Supplied by Lucas Meyer Cosmetics, launched 04/10/2015). Thus, the addition of pharmaceutical carriers to bidens pilosa extract and swertia chirata extract is well-understood, routine, and conventional, and does not represent inventive concept in the art of skincare. 
	Claim 6 also includes a masking agent, however, its inclusion does not alter the analysis, considering there is no evidence demonstrating any markedly different characteristics to the judicial exception nature-based products that results from addition of the masking agent. (Step 2A1). Furthermore, the claim remains a product claim rather than an application of any product and therefore cannot represent a practical application of the claimed composition. (Step 2A2). Finally, the addition of a masking agents to skincare product does not represent an inventive concept, since use of masking agents in the skincare industry represents well-understood, routine, and conventional knowledge to cover undesirable odors. (See, e.g.,De Groot, A., Clinics in Dermatology, 16:167 (1998) at p. 176, col. 2, fourth paragraph). 




35 U.S.C. 103:  A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under 35 U.S.C. 103 as obvious over 
(1) Quaglio, et al., Doctoral Thesis, “Bidens Pilosa L.: efeitos protetores na inflamacao intestinal,” Universidade Estadual Paulista, 2015; 
(2) NOW Solutions, CO10 Antioxidant Serum, retrieved from amazon.com/CoQ10-Antioxidant-Serum-Age-Defying-1-Fluid/dp/B0019LTKLO/ref=pd_lpo_3?
pd_rd_i=B0019LTKLO&psc=1, (08/24/2014); 
(3) SWT-7 L:  Technical Data Sheet, Supplied by Lucas Meyer Cosmetics (launched 04/10/2015); 
(4) De Groot, A., Clinics in Dermatology, 16:167 (1998)
The specification describes a composition comprising bidens pilosa extract named Revinage, manufactured by Chemyunion containing bidens pilosa extract, as well as palm oil, cottonseed oil, and linseed oil. ([0025]). Revinage comprises a supercritical CO2 extract of bidens pilosa that contains phytol, palmitic acid (emulsifier), oleic acid (emulsifier), linoleic acid (emulsifier), and linolenic acid (emulsifier). (Quaglio, p. 14). NOW Solutions CoQ10 Antioxidant Serum offers a serum composition for firming skin comprising Revinage in addition to other ingredients including phenoxyethanol (preservative). (pp. 1, 5, 6). 
In addition, the specification describes a composition comprising swertia chirata extract, SWT-7, manufactured by Lucas Meyer Cosmetics. ([0025]). SWT-7 acts as an anti-aging agent and anti-wrinkle agent, used in lipsticks and anti-aging preparations, and is available in a liposoluble formulation comprising water, isopropyl palmitate, lecithin, and swertia chirata extract. (SWT-7 L:  Technical Data Sheet, Supplied by Lucas Meyer Cosmetics, launched 04/10/2015).
As in claims 1-5 and 7-9, it is obvious to combine Revinage and SWT-7 to produce another composition capable of treating wrinkles or aging skin. The motivation to combine flows logically from both Revinage and SWT-7 having been taught individually for treating wrinkles and aging skin. 
Claim 6 also includes a masking agent. The addition of a masking agents to skincare product is obvious in order to hide undesirable odors undesirable odors and represents well-known practice in the industry. (See, e.g., De Groot, p. 176, col. 2, fourth paragraph). 

Conclusion
Claims 1-19 are pending.
Claims 1-9 are rejected.
Claims 10-19 are withdrawn.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655